PER CURIAM.
The Billburg Corporation (Billburg) appeals a final judgment in its favor which Billburg argues was inadequate and inconsistent with the evidence. We find merit in only one issue raised by Billburg.
In a nonjury trial, the trial court entered a judgment in favor of Billburg in the amount of $9,250. The trial court failed to award Billburg prejudgment interest. That was error. Billburg was entitled to prejudgment interest from the time the payments of the principal amounts were due. See Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212 (Fla.1985).
Reversed and remanded for further proceedings to award prejudgment interest.
SCHEB, A.C.J., and HALL and PARKER, JJ., concur.